UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 3)* ­­­­­MERCER INTERNATIONAL INC. (Name of Issuer) Common Stock, $1.00 par valueper share (Title of Class of Securities) (CUSIP Number) April 23, 2010 (Date of Event which Requires Filing of this Statement)* Check the appropriate box to designate the rule pursuant to which this Schedule is filed: []Rule 13d-1(b) [X]Rule 13d-1(c) []Rule 13d-1(d) * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Continued on following pages Page 1 of 17 Pages Exhibit Index: Page 16 SCHEDULE 13G CUSIP No.:588056101 Page 2 of 17 Pages 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). HARBINGER CAPITAL PARTNERS MASTER FUND I, LTD. 2. Check the Appropriate Box if a Member of a Group (a) [] (b) [] 3. SEC Use Only 4. Citizenship or Place of Organization Cayman Islands Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power None 6. Shared Voting Power2,228,194 7. Sole Dispositive PowerNone 8. Shared Dispositive Power2,228,194 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [] Percent of Class Represented by Amount in Row (9) 6.11% based on 36,451,161 shares outstanding as of February 24, 2010. Type of Reporting Person: CO CUSIP No.:588056101 Page 3 of 17 Pages 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). HARBINGER CAPITAL PARTNERS LLC 2. Check the Appropriate Box if a Member of a Group (a) [] (b) [] 3. SEC Use Only 4. Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power None 6. Shared Voting Power2,228,194 7. Sole Dispositive PowerNone 8. Shared Dispositive Power2,228,194 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [] Percent of Class Represented by Amount in Row (9) 6.11% based on 36,451,161 shares outstanding as of February 24, 2010. Type of Reporting Person: OO CUSIP No.:588056101 Page4 of 17 Pages 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). CREDIT DISTRESSED BLUE LINE MASTER FUND, LTD. 2. Check the Appropriate Box if a Member of a Group (a) [] (b) [] 3. SEC Use Only 4. Citizenship or Place of Organization Cayman Islands Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power None 6. Shared Voting PowerNone 7. Sole Dispositive PowerNone 8. Shared Dispositive PowerNone 9. Aggregate Amount Beneficially Owned by Each Reporting Person 0 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [] Percent of Class Represented by Amount in Row (9) 0% based on 36,451,161 shares outstanding as of February 24, 2010. Type of Reporting Person: CO CUSIP No.:588056101 Page5 of 17 Pages 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). HARBINGER CAPITAL PARTNERS II LP 2. Check the Appropriate Box if a Member of a Group (a) [] (b) [] 3. SEC Use Only 4. Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power None 6. Shared Voting PowerNone 7. Sole Dispositive PowerNone 8. Shared Dispositive PowerNone 9. Aggregate Amount Beneficially Owned by Each Reporting Person 0 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [] Percent of Class Represented by Amount in Row (9) 0% based on 36,451,161 shares outstanding as of February 24, 2010. Type of Reporting Person: PN CUSIP No.:588056101 Page6 of 17 Pages 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). HARBINGER CAPITAL PARTNERS II GP LLC 2. Check the Appropriate Box if a Member of a Group (a) [] (b) [] 3. SEC Use Only 4. Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power None 6. Shared Voting PowerNone 7. Sole Dispositive PowerNone 8. Shared Dispositive PowerNone 9. Aggregate Amount Beneficially Owned by Each Reporting Person 0 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [] Percent of Class Represented by Amount in Row (9) 0% based on 36,451,161 shares outstanding as of February 24, 2010. Type of Reporting Person: OO CUSIP No.:588056101 Page7 of 17 Pages 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). HARBINGER HOLDINGS, LLC 2. Check the Appropriate Box if a Member of a Group (a) [] (b) [] 3. SEC Use Only 4. Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power None 6. Shared Voting Power2,228,194 7. Sole Dispositive PowerNone 8. Shared Dispositive Power2,228,194 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [] Percent of Class Represented by Amount in Row (9) 6.11% based on 36,451,161 shares outstanding as of February 24, 2010. Type of Reporting Person: OO CUSIP No.:588056101 Page8 of 17 Pages 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). PHILIP FALCONE 2. Check the Appropriate Box if a Member of a Group (a) [] (b) [] 3. SEC Use Only 4. Citizenship or Place of Organization United States of America Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power None 6. Shared Voting Power2,228,194 7. Sole Dispositive PowerNone 8. Shared Dispositive Power2,228,194 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [] Percent of Class Represented by Amount in Row (9) 6.11% based on 36,451,161 shares outstanding as of February 24, 2010. Type of Reporting Person: IN Page 9 of 17 Pages Item 1(a). Name of Issuer: Mercer International Inc.(the “Issuer”) Item 1(b). Address of Issuer’s Principal Executive Offices: 650 West Georgia Street, Suite 2840, Vancouver, British Columbia, Canada V6B 4N8 Item 2(a). Name of Person Filing: This Statement is filed on behalf of each of the following persons (collectively, the “Reporting Persons”): i)Harbinger Capital Partners Master Fund I, Ltd. (the “Master Fund”); ii) Harbinger Capital Partners LLC (“Harbinger LLC”); iii)Credit Distressed Blue Line Master Fund, Ltd.(the “Blue LineFund”); iv) Harbinger Capital Partners II LP (“HCP II”); v) Harbinger Capital Partners II GP LLC (“HCP II GP”); vi) Harbinger Holdings, LLC (“Harbinger Holdings”); and vii) Philip Falcone (“Mr. Falcone”). This Statement relates to Shares (as defined herein) held for the accounts of the Master Fund and the Blue LineFund. Harbinger LLC serves as the investment manager and investment advisor to the Master Fund. HCP II serves as the investment manager to the Blue Line Fund. HCP II GP serves as the general partner of HCP II. Harbinger Holdings serves as the managerof Harbinger LLC. Mr. Falcone serves as the managing member of HCP II GP and Harbinger Holdings and the portfolio manager of the Master Fund and the Blue Line Fund. In such capacity, Harbinger Holdings and Mr. Falcone may be deemed to have voting and dispositive power over the Shares held for the Master Fund. Mr. Falcone may also be deemed to have voting and dispositive power over the Shares held for the Blue Line Fund. Item 2(b). Address of Principal Business Office or, if None, Residence: The address of the principal business office of each of Harbinger LLC, HCP II,HCP II GP, Harbinger Holdings and Mr. Falcone is 450 Park Avenue, 30th Floor, New York, NY 10022. Page 10 of 17 Pages The address of the principal business office of the Master Fund and the Blue Line Fund is c/o International Fund Services (Ireland) Limited, Third Floor, Bishop’s Square, Redmond’s Hill, Dublin 2, Ireland. Item 2(c).Citizenship: i)The Master Fund is a Cayman Islands exempted company; ii)Harbinger LLC is a Delaware limited liability company; iii)The Blue LineFund is a Cayman Islands exempted company; iv)HCP II is a Delaware limited partnership; v)HCP II GP is a Delaware limited liability company; vi)Harbinger Holdings is a Delaware limited liability company; and vii)Mr. Falcone is a citizen of the United States of America. Item 2(d).Title of Class of Securities: Common Stock, $1.00 par valueper share. Item 2(e).CUSIP Number: Item 3.If This Statement is Filed Pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), Check Whether the Person Filing is a: (a) [] Broker or dealer registered under Section 15 of the Exchange Act. (b) [] Bank as defined in Section 3(a)(6) of the Exchange Act. (c) [] Insurance company as defined in Section 3(a)(19) of the Exchange Act. (d) [] Investment company registered under Section 8 of the Investment Company Act. (e) [] An investment adviser in accordance with Rule 13d-1(b)(1)(ii)(E); (f) [] An employee benefit plan or endowment fund in accordance withRule 13d-1(b)(1)(ii)(F). (g) [] A parent holding company or control person in accordance with Rule 13d-1(b)(1)(ii)(G). (h) [] A savings association as defined in Section 3(b) of the Federal Deposit Insurance Act. Page 11 of 17 Pages (i) [] A church plan that is excluded from the definition of an investment company under Section 3(c)(14) of the Investment Company Act. (j) [] Group in accordance with Rule 13d-1(b)(l)(ii)(K). Item 4.Ownership: Item 4(a)Amount Beneficially Owned: As ofApril 23, 2010, Harbinger LLC and Harbinger Holdings may be deemed to be the beneficial owners of 2,228,194 Shares held for the account of the Master Fund; As ofApril 23, 2010, HCP II and HCP II GP may be deemed to be the beneficial owners of 0 Shares held for the account of the Blue Line Fund. As ofApril 23, 2010, Mr. Falcone may be deemed to be the beneficial owner of 2,228,194 Shares. This amount consists of: (A) 2,228,194 Shares held for the account of the Master Fund; and (B) 0 Shares held for the account of the Blue Line Fund. Item 4(b)Percent of Class: The number of Shares of which each of Harbinger LLC and Harbinger Holdings may be deemed to be the beneficial owner constitutes approximately 6.11% of the total number of Shares outstanding (based upon information provided by the Issuer in its most recently-filed report on Form 10-K, there were 36,451,161 shares outstanding as of February 24, 2010). The number of Shares of which each of HCP II and HCP II GP may be deemed to be the beneficial owner constitutes approximately 0% of the total number of Shares outstanding (based upon information provided by the Issuer in its most recently-filed report on Form 10-K, there were 36,451,161 shares outstanding as of February 24, 2010.) The number of Shares of which Mr. Falcone may be deemed to be the beneficial owner constitutes approximately 6.11% of the total number of Shares outstanding (based upon information provided by the Issuer in its most recently-filed report on Form 10-K, there were 36,451,161 shares outstanding as of February 24, 2010.) Item 4(c)Number of Shares of which such person has: The Master Fund and Harbinger LLC: (i) Sole power to vote or direct the vote: 0 (ii) Shared power to vote or direct the vote: (iii) Sole power to dispose or direct the disposition of: 0 (iv) Shared power to dispose or direct the disposition of: Page 12 of 17 Pages The Blue LineFund, HCP II and HCP II GP: (i) Sole power to vote or direct the vote: 0 (ii) Shared power to vote or direct the vote: 0 (iii) Sole power to dispose or direct the disposition of: 0 (iv) Shared power to dispose or direct the disposition of: 0 Harbinger Holdings: (i) Sole power to vote or direct the vote: 0 (ii) Shared power to vote or direct the vote: (iii) Sole power to dispose or direct the disposition of: 0 (iv) Shared power to dispose or direct the disposition of: Mr. Falcone: (i) Sole power to vote or direct the vote: 0 (ii) Shared power to vote or direct the vote: (iii) Sole power to dispose or direct the disposition of: 0 (iv) Shared power to dispose or direct the disposition of: Item 5.Ownership of Five Percent or Less of a Class: If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following []. Item 6.Ownership of More than Five Percent on Behalf of Another Person: This Item 6 is not applicable. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company: This Item 7 is not applicable. Item 8.Identification and Classification of Members of the Group: This Item 8 is not applicable. Item 9.Notice of Dissolution of Group: This Item 9 is not applicable. Item 10.Certification: By signing below each of the Reporting Persons certifies that, to the best of their knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect Page 13 of 17 Pages SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, the undersigned certify that the information set forth in this statement is true, complete and correct. Date: April 27, 2010 HARBINGER CAPITAL PARTNERS MASTER FUND I, LTD. By: HARBINGER CAPITAL PARTNERS LLC By: HARBINGER HOLDINGS, LLC By: /s/ Philip Falcone Name: Philip Falcone Title: Managing Member Date: April 27, 2010 HARBINGER CAPITAL PARTNERS LLC By: HARBINGER HOLDINGS, LLC By: /s/ Philip Falcone Name: Philip Falcone Title: Managing Member Date: April 27, 2010 CREDIT DISTRESSED BLUE LINE MASTER FUND, LTD. By: HARBINGER CAPITAL PARTNERS II LP By: HARBINGER CAPITAL PARTNERS II GP LLC By: /s/ Philip Falcone Name: Philip Falcone Title: Managing Member Date: April 27, 2010 HARBINGER CAPITAL PARTNERS II LP By: HARBINGER CAPITAL PARTNERS II GP LLC By: /s/ Philip Falcone Name: Philip Falcone Title: Managing Member Page 14 of 17 Pages Date: April 27, 2010 HARBINGER CAPITAL PARTNERS II GP LLC By: /s/ Philip Falcone Name: Philip Falcone Title: Managing Member Date: April 27, 2010 HARBINGER HOLDINGS,LLC By: /s/ Philip Falcone Name: Philip Falcone Title: Managing Member Date: April 27, 2010 PHILIP FALCONE By: /s/ Philip Falcone Page15 of 17 Pages EXHIBIT INDEX Ex. Page No. A Joint Filing Agreement, dated April 27, 2010 by and among the Reporting Persons…………… 16 Page 16 of 17 Pages EXHIBIT A JOINT FILING AGREEMENT The undersigned agree that the statement on Schedule 13G with respect to the Common Stock of Mercer International Inc.dated as of April 27, 2010 is, and any amendments thereto (including amendments on Schedule 13D) signed by each of the undersigned shall be, filed on behalf of each of us pursuant to and in accordance with the provisions of Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended. Date: April 27, 2010 HARBINGER CAPITAL PARTNERS MASTER FUND I, LTD. By: HARBINGER CAPITAL PARTNERS LLC By: HARBINGER HOLDINGS, LLC By: /s/ Philip Falcone Name: Philip Falcone Title: Managing Member Date: April 27, 2010 HARBINGER CAPITAL PARTNERS LLC By: HARBINGER HOLDINGS, LLC By: /s/ Philip Falcone Name: Philip Falcone Title: Managing Member Date: April 27, 2010 CREDIT DISTRESSED BLUE LINE MASTER FUND, LTD. By: HARBINGER CAPITAL PARTNERS II LP By: HARBINGER CAPITAL PARTNERS II GP LLC By: /s/ Philip Falcone Name: Philip Falcone Title: Managing Member Page 17 of 17 Pages Date: April 27, 2010 HARBINGER CAPITAL PARTNERS II LP By: HARBINGER CAPITAL PARTNERS II GP LLC By: /s/ Philip Falcone Name: Philip Falcone Title: Managing Member Date: April 27, 2010 HARBINGER CAPITAL PARTNERS II GP LLC By: /s/ Philip Falcone Name: Philip Falcone Title: Managing Member Date: April 27, 2010 HARBINGER HOLDINGS,LLC By: /s/ Philip Falcone Name: Philip Falcone Title: Managing Member Date: April 27, 2010 PHILIP FALCONE By: /s/ Philip Falcone
